DETAILED ACTION
This office action is in response to the RCE filed on 01/06/2022.
Claims 1-14 are pending in the application and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Allowable Subject Matter
Claims 1-14 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “reading batch by batch, by the computing unit, one or more batches of data of the required at least one matrix till the entire required at least one matrix is retrieved, wherein each of the one or more batches of data includes multiple pieces of data of the at least one matrix, and executing the first operation instruction on the matrix.” The claims are therefore allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183